Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1 and 2, the prior art fails to teach or suggest a
communication adapter communicably connected to a hot-water utilization facility via a communication line and adapted to establish a wireless link to a wireless LAN router connected to a communication network, so as to be communicably connected to an administration center for remotely monitoring and/or remotely operating the hot-water utilization facility via the wireless LAN router; in response to a request from the mobile wireless communication terminal or autonomously when providing the pairing authentication information, to initialize wireless LAN connection for a wireless link to the wireless LAN router in order to disconnect the wireless link to the wireless LAN router; and, when the wireless LAN connection is set after the initialization, to establish a wireless link to the wireless LAN router and transmit the pairing authentication information to the administration center via the wireless LAN router, in combination with other limitations, as specified in the independent claims 1, and 2. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner